Clarke, J.:
I dissent from so. much- of the opinion . as allows a credit to the defendant for his own claim for. salary. I think the one-third, of the bookkeeper’s salary was a proper expense .charge against the business "and should have been allowed for the years 1899, 1900, 1901, 1902, and to November 7,1903,-being four years ten months and one week, in all $1,255, and the. account should be stated as follows: Profits of the business as found by the referee, $76,878.96. From which should, be deducted the. lease, $2,000, and for bookkeeper’s-salary, $1,255, thus reducing the: profits to $73,623.96. The plaintiff’s share was one-tliird, namely, $24,541.32: From that "must- be deducted $15-,509.78, already paid, leaving $9,031.54, from which must be deducted the counterclaim allowed of $2,237,28, leaving as the principal sum due $6,794.26. . Calculating the interest *575for the period as allowed in the decision, it amounts to $543.53, making the amount due as of March 23, 1905, $7,337.79.
The judgment should he modified accordingly, and as modified affirmed, with costs of the appeal to the appellant.
O’Brien, P. J., and Ingraham, J., concurred.
Judgment modified as directed in opinion, and- as modified affirmed, with costs of appeal to appellant.